DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1, in the reply filed on 3/3/2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as obvious over USPAP 2009/0209155 to Goulet in view of USPN 5,728,448 to Okeya and WO 2009/089238 to Harris and further in view of (when necessary) USPN 4,874,663 to Marshall, USPAP 2012/0260422 to Rock, and/or USPN 5,617,900 to Weil.

Goulet discloses a variety of yarn materials but does not explicitly state that the materials are transparent. Okeya discloses that it is known in the reflective fabric art to sandwich a reflective film between transparent monofilament yarn material so that the reflective film can reflect with increased efficiency (see entire document including column 3, lines 59-65 and column 4, lines 51-61). Therefore, it would have been obvious to one having ordinary skill in the art to construct the outermost layer of Goulet with transparent monofilament yarns to provide increased reflective efficiency. 
Goulet does not appear to specifically mention folding the wall in overlapping relation but Goulet discloses that it is known in the art to cover an entire structure to protect it from fire damage [0005] and that the invention may be fitted around a shaped surface [0024]. Harris discloses that it is known in the insulation fabric art to construct a fabric with a tubular shape by folding the fabric in overlapping relation with itself (see entire document including [0041]-[0042] and the Figures). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fabric of Goulet with any suitable shape, such as claimed, to provide a product that wraps around a structure intended to be protected.
Claim 2, each of said innermost layer and said outermost layer have warp yarns extending in the lengthwise direction generally parallel to said central longitudinal axis and weft yarns extending generally transversely to said longitudinal axis between said opposite edges, said weft yarns including heat-set thermoplastic yarns (Figure 1A, [0055], and [0061]). In addition, the Office takes official notice (now admitted prior art) that in woven fabrics the warp yarns conventionally extend in the lengthwise direction generally parallel to the central longitudinal axis and the weft yarns conventionally extend generally transversely to said longitudinal axis. Regarding the claimed bias, Goulet does not appear to mention 
Claims 3 and 12, Goulet discloses weaving the warp yarns of said innermost layer with insulative multifilaments ([0054] and [0061]). 
Claim 7, Goulet discloses bonding said reflective foil layer to one of said innermost woven layer and said outermost woven layer [0059]. 
Claim 8, Goulet does not appear to mention weaving said wall on a narrow fabric loom but Goulet does mention narrow products such as gloves and pot holders [0028]. Marshall discloses that narrow fabric loom are commonly used to weave narrow fabrics (see entire document including column 1, lines 4-23). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a narrow fabric loom for narrow woven fabrics. 
Claim 9, Goulet discloses bonding the layers but does not appear to specifically mention bonding the reflective layer to the innermost layer and not the outermost layer. Rock discloses that it is known in the art to construct an inner/middle/outer laminate fabric with the middle layer bonded to the inner layer, outer layer, or both (see entire document including [0118] and [0119]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to bond the layers together by any suitable method, such as claimed, because it is within the general skill of a worker in the art to select a known bonding method on the basis of its suitability and desired characteristics. 
Claim 11, the reflective layer has a thickness between 0.0003”-0.0015” [0018].
Claims 13 and 14, Goulet does not appear to mention the innermost layer having a higher number of ends-per-inch and picks-per-inch than the outermost layer but Weil discloses that is known in the fabric/heat reflective layer/fabric art to construct the innermost layer with a higher number of ends-per-inch and picks-per-inch than the outermost layer (see entire document including column 4, line 28 

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/089238 to Harris in view of USPAP 2013/0306186 to Goulet, USPAP 2009/0209155 to Goulet, USPN 5,617,900 to Weil, and/or USPN 5,728,448 to Okeya and further in view of (when necessary) USPN 4,874,663 to Marshall and/or USPAP 2012/0260422 to Rock.
Claims 1, 4-6 and 12, Harris discloses a method of constructing a wrappable textile sleeve, comprising: weaving a wall with a plurality of yarns, said wall extending in a lengthwise direction along a longitudinal axis between opposite ends; and folding said wall in overlapping relation with itself to form an innermost layer of said wall and an outermost layer of said wall (see entire document including [0040] and the Figures).
Harris does not appear to mention a reflective layer sandwiched between said innermost woven layer and said outermost woven layer but Harris does disclose that the sleeve may be used to provide insulation to wires [0040]. The Goulet references and Weil each disclose that it is known in the insulation fabric art to sandwich a reflective layer between woven layers to provide the sleeve with the ability to diffuse/reflect heat (see entire documents including [0016] of Goulet ‘155, column 4, lines 19-26 of Weil, and [0011] of Goulet ‘186). Therefore, it would have been obvious to one having ordinary skill in the art to sandwich a reflective layer between woven layers of Harris, motivated by a desire to diffuse/reflect heat.


Claim 2, Harris discloses weaving said wall with the warp yarns extending in the lengthwise direction generally parallel to said longitudinal axis and weft yarns extending generally transversely to said longitudinal axis between said opposite edges and heat-setting at least some of said weft yarns to impart a bias on said wall to bring opposite lengthwise extending edges of said wall into overlapping relation with one another ([00041] and Figures 1A and 1B). In addition, the Office takes official notice (now admitted prior art) that in woven fabrics the warp yarns conventionally extend in the lengthwise direction generally parallel to the central longitudinal axis and the weft yarns conventionally extend generally transversely to said longitudinal axis.
Claims 3 and 12, Harris discloses weaving the warp yarns of said innermost layer with insulative multifilaments [0040].
Claims 7 and 9, Goulet '155 discloses that the reflective layer is to be bonded to one of said innermost woven layer and said outermost woven layer (Figure 1A and [0059]). Therefore, it would have been obvious to bond the layers together to provide a united structure. Further, Rock discloses that it is known in the art to construct an inner/middle/outer laminate fabric with the middle layer bonded to the inner layer, outer layer, or both (see entire document including [0118] and [0119]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to bond the layers together by any suitable method, such as claimed, because it is within the general skill of a worker in the art to select a known bonding method on the basis of its suitability and desired characteristics. 


Claim 11, the reflective layer has a thickness between 0.0003”-0.0015” ([0018] of Goulet ‘155).
Claims 13 and 14, Harris does not appear to mention the innermost layer having a higher number of ends-per-inch and picks-per-inch than the outermost layer but Weil discloses that is known in the fabric/heat reflective layer/fabric art to construct the innermost layer with a higher number of ends-per-inch and picks-per-inch than the outermost layer (see entire document including column 4, line 28 through column 5, line 6). Plus, Okeya discloses that it is known in the art to construct the outermost layer with interstices to optimize the reflecting effect (column 4, lines 8-18). Therefore, it would have been obvious to one having ordinary skill in the art to construct the inner and outer fabrics of Harris as claimed, motivated by a desire to optimize the reflecting effect and/or because it is within the general skill of a worker in the art to select a weave constructions on the basis of their suitability and desired characteristics (e.g. flexibility and protection). 

Response to Arguments
Applicant's arguments filed 10/28/2021 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789